— Benning J.

By the Court.

delivering the opinion.
«Was the Court below right in refusing to grant the motion for a new trial ?
We think, that there was sufficient evidence to support the verdict; consequently, that the first two grounds of the motion are not good.
As to the fourth ground — Cautrell was not a party to the judgment in the justice’s Court, or, in privity with any person who was a party to that judgment. True, he was to receive, as pay, for collecting the note on which the judgment was founded ten per cent, on the amount collected; but this did not make him part owner of the note — owner of ten per cent, of the note; it merely made the amount collected on the note, a thing by which his compensation was to be measured. The contract was like the commis*257sioru; contracts usually made by attorneys for collecting debts, and it was never supposed that those contracts make the^attorneys part owners of the debts.
Judgment affirmed.